DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claims 1 and 3-6 are currently pending.  Claim 1 is amended.    


Information Disclosure Statement
The Information Disclosure Statement filed October 27, 2021 has been considered.



Previous Rejections
            Rejections and/or objections not reiterated from previous office actions are hereby withdrawn as are those rejections and/or objections expressly stated to be withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  




Objections/Rejections Withdrawn

Abstract
In light of the amendments to the specification the objection to the abstract is withdrawn.  



Drawings
In light of the amendments to the specification the objection to the specification is  withdrawn.  


Specification
In light of the amendments to the specification the objection to the specification is  withdrawn.  


Claim Rejections - 35 USC § 103
In light of the amendments to the claims the rejection of claims 1 and 3-6 under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. US 2011/0028424 (2/3/2011) as evidenced by Tegosoft® PC 41 Technical Information, Evonik Nutrition & Care GmbH, January 2013 and the instant specification is withdrawn.


New Rejections


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.            Determining the scope and contents of the prior art.
2.            Ascertaining the differences between the prior art and the claims at issue.
3.            Resolving the level of ordinary skill in the pertinent art.
4.            Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were effectively filed absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned at the time a later invention was effectively filed in order for the examiner to consider the applicability of 35 U.S.C 102(b)(2)(C) for any potential 35 U.S.C 102(a)(2) prior art against the later invention.  

Claims 1 and 3-6 are rejected under 35 U.S.C. 103(a) as being unpatentable over Zhang et al. US 2011/0028424 (2/3/2011) in view of Sugiyama US 2012/0071568 (3/22/2012) as evidenced by Tegosoft® PC 41 Technical Information, Evonik Nutrition & Care GmbH, January 2013 and the instant specification.
 teaches an oil-in-water microemulsion is provided, which includes, on the basis of its total weight, the following components of A) 55-95 wt % of a water phase; B) 0.1-20 wt % of an oil phase, wherein the oil phase comprises at least one oil/fat component containing polyoxypropylene chains; and C) 1-25 wt % of an oil-in-water nonionic emulsifier, wherein the emulsifier is selected from the following group of: hydrophilic nonionic surfactants with polyoxyethylene chains as hydrophilic groups, polyglycerol fatty acid esters, polyglycerol fatty alcohol ethers, sucrose fatty acid esters, and hydrocarbyl polyglycosides.  Zhang teaches that the use of an oil/fat containing polyoxypropylene chains can increasing the amount of oil carried in an oil-in-water microemulsion which improves skin feel of the composition as well as lowering possible eye irritation and cost. (See Abstract and [0005]).
Zhang teaches 55-95% water phase which overlaps with the 88.5% or more called for in instant claim 1.  Zhang teaches that ethanol, a water soluble solvent, may be added to the water phase. (See [0017]).  Zhang also teaches that the microemulsion may be used in a cosmetic which has an advantage in that it is optically transparent. (See [0004]).  This reads on claim 5, which calls for a cosmetic that is transparent.  
Zhang teaches that polyoxyethylene fatty acid esters such as polyoxyethylene caprylate are preferred for use in its composition.   Zhang teaches in [0052]:
More particularly, as the above polyglycerol fatty acid ester, preference is given to the polyglycerol fatty acid esters, in which the fatty acid forming the polyglycerol fatty acid ester is saturated or unsaturated and has 8-22 carbon atoms, and the polyglycerol structure moiety comprises in average 2-60 glycerol repeating units; and the polyglycerol fatty acid esters can be a polyglycerol mono fatty acid ester or can be a polyglycerol poly fatty acid ester. Examples are polyglycerol mono- and polycaprylate, polyglycerol mono- and poly2-ethyl hexanoate, polyglycerol mono- and polycaprate, polyglycerol mono- and polylaurate (such as polyglycerol-10 pentalaurate), polyglycerol mono- and polymyristate, polyglycerol mono- and poly palmitate, polyglycerol mono- and polyisostearate, polyglycerol mono- and poly stearate (such as polyglycerol-3 

Polyglycerol caprylate is a polyglycerol fatty acid ester made from a fatty acid having 8 carbon atoms as called for in instant claim 1.  Zhang teaches that preference is given to the polyglycerol mono and/or poly fatty acid esters, in which the fatty acid forming the polyglycerol fatty acid ester is saturated or unsaturated and has 8-18 carbon atoms. (See [0052]).  8 -18 carbon atoms overlaps with the 10 to 12 carbon atoms called for in claim 1 Component (B).  Zhang expressly teaches more than one polyglycerol fatty acid esters. (See Zhang [0008] and claim 1).   3-15 polyglycerol repeating units is a degree of polymerization of glycerol of 3-15 which closely overlaps with the from 3 to 14 called for in instant claim 1.  Additional polyglycerol fatty acid esters have 8-18 carbon atoms which overlaps with the  from 10 to 12 carbon atoms called for in the polyglycerol fatty acid ester Component B of claim 1.  
The amount of the polyglycerol fatty acid esters is 0.1 to 20 %. (See [0039]).  0.1 to 20 % overlaps with the from 1 to 7.5% called for in instant claim 1.   The amount of the polyglycerol fatty acid esters is 1 to 25%.  The ratio of polyglycerol fatty acid esters to oil is 0.1 to 20 %/ 1 to 25% which overlaps with the from 1/15 to 1 range of ratios called for in instant claim 1.  

Zhang also teaches that its microemulsion is used in a cosmetic that is cleansing as called for in instant claim 6. (See [0006]).  Zhang teaches that its microemulsion may also contain a polyglycerol lauryl ether.  (See [0053]).  A polyglycerol lauryl ether is a polyglycerol alkyl ether which is called for in instant claim 4.  Polyglycerol lauryl ether is a nonionic surfactant as called for in instant claim 3, and is present in an amount of 1-25% which overlaps with the amount of 0.01 to 1% called for in instant claim 3.  
Zhang does not expressly teach bicontinuous structures.  This deficiency is made up for with the teachings of Sugiyama.
Sugiyama teaches a cosmetic composition that is not drippy during makeup removal, has good skin spreadability during use, has a refreshing feeling in use, and provides a high cleansing effect, and in particular, to provide a cleansing composition. (See Abstract).  Sugiyama teaches that it has a bicontinuous microemulsion that has a bicontinuous structure of water and oil.  Therefore, the cleansing property and rinsability are very good.  (See [0079)].  Sugiyama teaches that a bicontinuous microemulsion is formed from the combined use of a nonionic surfactant having a HLB >8, a low viscosity oil, a water soluble solvent, and water.  (See [0005]).  
It would be prima facie obvious for a skilled artisan making the Zhang cleansing cosmetic composition to select Tegosoft, ethanol, water and isononyl isononanoate to allow for the formation of a bicontinuous structure in order to have the best cleansing property and rinsability as well as good skin spreadability as taught by Sugiyama. 
  
A mixture of 50% triglycerol caprylate and 50% tetraglycerol caprate (Tegosoft® PC 41) would have an HLB of 12.8.  12.8 falls within the HLB range of from 11.5 to 14.0 called for in instant claim 1.  
With respect to the bicontinuous structure domains called for in instant claim 1, Zhang teaches the combined use of a nonionic surfactant having an HLB of >8 (Tegosoft), water, a water soluble solvent (ethanol) and isononyl isononanoate, a low viscosity oil.  Sugiyama teaches that a bicontinuous microemulsion is formed from the combined use of a nonionic surfactant having a HLB >8, a low viscosity oil, a water soluble solvent, and water.  (See [0005]).   

                 


Response to Arguments

Applicants argue that the applied reference do not recite a bicontinuous structure as now required by the amended claims.  This is found persuasive and the rejections have been withdrawn above. 
The remainder of Applicants arguments are moot in view of the new rejections applied above.




Conclusion
No claims are allowed.   
                
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH CHICKOS whose telephone number is (571)270-3884.  The examiner can normally be reached on M-F 9-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SARAH  CHICKOS/
Examiner, Art Unit 1619



/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616